        Case 1:19-cv-01573-TJK Document 14 Filed 07/11/19 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


DR. JEROME CORSI, et al


                       Plaintiffs

              v.                          Case Number: 1:19-cv-1573

MICHAEL CAPUTO, et al

                       Defendants.


 PLAINTIFFS’ OPPOSITION TO DEFENDANT MICHAEL CAPUTO’S MOTION TO
                              DISMISS



Dated: July 11, 2019                            Respectfully Submitted,


                                                   /s/ Larry Klayman
                                                Larry Klayman, Esq.
                                                KLAYMAN LAW GROUP, P.A.
                                                D.C. Bar Number: 334581
                                                2020 Pennsylvania Ave NW #800
                                                Washington, DC, 20006
                                                Telephone: (310)-595-0800
                                                Email: leklayman@gmail.com

                                                Counsel for Plaintiffs
             Case 1:19-cv-01573-TJK Document 14 Filed 07/11/19 Page 2 of 15




                                                   TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1
LEGAL ARGUMENT .....................................................................................................................2
   This Court May Properly Exercise Personal Jurisdiction Over Defendant Caputo .....................2
       The District of Columbia Long Arm Statute ...........................................................................2
       Due Process Clause ..................................................................................................................5
   Defendant Caputo’s Motion to Dismiss Under Rule 12(b)(6) Must be Denied ..........................7
       Legal Standard .........................................................................................................................7
       Plaintiff Corsi is Not a Public Figure .......................................................................................8
       Plaintiff Corsi Properly Pled Claims for Defamation and Defamation by Implication .........10
CONCLUSION ..............................................................................................................................12
             Case 1:19-cv-01573-TJK Document 14 Filed 07/11/19 Page 3 of 15



                                               TABLE OF AUTHORITIES

Cases
Ashcroft v. Iqbal, 556 U.S. 662 (2009) ............................................................................................7
Abraham v. Baldwin, 42 So. 591, 592 (Fla. 1906)...........................................................................8
Burger King Corp. v. Rudzewicz, 471 U.S. 462 (1985) ...................................................................6
Covey Run, LLC v. Wash. Capital, LLC, 245 F. Supp. 3d 9 (D.D.C. 2017)................................2, 4
Devincci Salah Hourani v. Mirtchev, 796 F.3d 1 (D.C Cir 2015) .................................................10
Dimick v. Schiedt, 293 U.S. 474 (U.S. 1935)...............................................................................7, 8
Glynn v. City of Kissimmee, 393 So. 2d 774 (Fla. 5th DCA 1980) .................................................8
Gordon v. United States Capitol Police, 778 F.3d 158 (D.C. Cir. 2015) ........................................7
GTE New Media Servs. v. BellSouth Corp., 199 F.3d 1343 (D.C. Cir. 2000) .................................2
Guilford Transp. Indus. v. Wilner, 760 A.2d 580, 597 (D.C. 2000) ..............................................11
Hourani v. PsyberSolutions LLC, 164 F. Supp. 3d 128 (D.D.C. 2016) ..........................................6
Kahl v. Bureau of Nat'l Affairs, Inc., 856 F.3d 106 (D.C. Cir. 2017) ............................................10
Keeton v. Hustler, Inc., 465 U.S. 770 (1984)...................................................................................5
Shaw v. R.J. Reynolds Tobacco Co., 818 F. Supp. 1539 (M.D. Fla. 1993) .....................................8
Waldbaum v. Fairchild Publ'ns, 201 U.S. App. D.C. 301 (1980) ...............................................8, 9
Weyrich v. New Republic, Inc., 235 F.3d 617 (D.C. Cir. 2001) ......................................................7

Statutes
Fed R. Civ. P 12(b)(6)..................................................................................................................7, 8
D.C. Code § 13-423(a) .................................................................................................................2, 3
         Case 1:19-cv-01573-TJK Document 14 Filed 07/11/19 Page 4 of 15



                                  MEMORANDUM OF LAW

I.     INTRODUCTION

       This case is centered around Defendant Roger Stone’s (“Defendant Stone”) last-ditch

efforts, albeit illegal, to avoid prison time for his role Special Counsel Robert Mueller’s Russian

collusion investigation, for which he was indicted on seven separate felony charges and has a

pending criminal case in this judicial district. Comp. ¶ 5. Defendant Stone is doing everything

that he can to smear, discredit, and threaten Plaintiff Jerome Corsi, who was Person 1 in his

indictment and who will likely be subpoenaed and called as a material witness at Defendant

Stone’s upcoming criminal trial in this district, and his counsel, Plaintiff Klayman. Comp. ¶ 16.

       To that end, Defendant Stone has made numerous false, malicious, and defamatory

statements in public in order to try to improperly influence, tamper with and corrupt Mr.

Mueller’s investigation and now prosecution, which again, is centered in this judicial district.

Comp. ¶ 20, 21. Defendant Stone is now working in concert with Defendant Michael Caputo

(“Defendant Caputo”), his close personal friend, mentee and surrogate to try to discredit and

defame Plaintiffs. Comp. ¶ 11. Defendants broadcasting in this district and to the world that

Plaintiff Corsi cannot be trusted in order to prepare for the fact that he will likely be called as a

material witness in Defendant Stone’s upcoming criminal trial. Furthermore, Defendant Caputo

falsely claimed that Plaintiff Corsi was cooperating and working with Robert Mueller:

       [H]e could be the luckiest man in the world. I think he should buy a lottery ticket
       or ten. I’m surprised. I also believe that it indicates that Corsi gave them
       information that they were looking for, probably on Roger Stone. We’ll probably
       see him brought in as a witness in Roger Stone’s trial. Comp. ¶ 32.

By maliciously defaming Plaintiff Corsi, Defendants hope to instill some doubt regarding

Plaintiff Corsi’s credibility into the minds of those involved in Defendant Stone’s criminal

prosecution – including prospective jurors – as well as the public at large for public relations



                                                 1
          Case 1:19-cv-01573-TJK Document 14 Filed 07/11/19 Page 5 of 15



reasons as well as to raise money for Stone’s legal defense fund1. He has cast Plaintiff Corsi as a

traitor to the conservatives and others who support President Trump, which defamation is

severely damaging to Dr. Corsi’s personal and professional reputations, good will and financial

well-being.

II       LEGAL ARGUMENT

         A.     This Court May Properly Exercise Personal Jurisdiction Over Defendant
                Stone

         This Court may exercise personal jurisdiction over Defendant Caputo if Plaintiff Corsi

satisfies the District of Columbia Long Arm Statute and the Due Process Clause of the U.S.

Constitution. GTE New Media Servs. v. BellSouth Corp., 199 F.3d 1343, 1347 (D.C. Cir. 2000).

Crucially, Plaintiff Corsi need only satisfy the burden of establishing the factual basis for

asserting personal jurisdiction with a prima facie showing. Covey Run, LLC v. Wash. Capital,

LLC, 245 F. Supp. 3d 9, 13 (D.D.C. 2017). As such, “plaintiff is not required to adduce evidence

that meets the standards of admissibility reserved for summary judgment and trial[;] but rather,

the plaintiff may rest her arguments on the pleadings, bolstered by such affidavits and other

written materials as [he] can otherwise obtain.” Id. (internal quotations omitted). Furthermore,

any “factual discrepancies appearing in the record must be resolved in favor of the plaintiff.” Id.

at 17.

                1.     The District of Columbia Long Arm Statute

         The District of Columbia Long Arm Statute is satisfied here under two grounds: (1)

Defendant Caputo transacts business in the District of Columbia under D.C. Code § 13-423(a)(1)

and (2) Defendant Caputo caused “tortious injury in the District of Columbia by an act or

omission outside the District of Columbia [and] he regularly does or solicits business, engages
1
 Plaintiff Larry Klayman has voluntarily dismissed all claims pertaining to himself in this
matter, so this opposition only discusses Plaintiff Corsi’s claims.


                                                2
         Case 1:19-cv-01573-TJK Document 14 Filed 07/11/19 Page 6 of 15



in any other persistent course of conduct, or derives substantial revenue from goods used or

consumed, or services rendered, in the District of Columbia under D.C. Code § 13-423(a)(4).

       The Complaint expressly alleges that Defendant Caputo regularly conducts business in

the District of Columbia. The Complaint alleges that:

       Defendant Caputo is a Republican political consultant and media personality and
       commentator who has worked on numerous presidential and other political
       campaigns in the District of Columbia. Comp. ¶ 5.

       Most recently, Defendant Caputo served as an advisor to President Donald Trump
       during the 2016 presidential election. Comp. ¶ 7.

       Defendant Caputo frequently appears on television as a political medial
       personality and commentator broadcast in this district, domestically, and
       internationally. Comp. ¶ 9.

       Defendant Caputo, as a political consultant, does substantial business in the
       District of Columbia and derives a significant portion of his income from the
       District of Columbia. Comp. ¶ 10.

Furthermore, Defendant Caputo founded Rainmaker Interactive, a “PR firm for budding telecom

and Internet companies based in Washington, D.C.” Affidavit of Jerome Corsi, Exhibit 1.

Pursuant to Defendant Caputo’s own LinkedIn page, he also previously served as the Vice

President of Widmeyer Communications, based in Washington D.C., and on the Bush-Quayle

presidential campaign in Washington D.C. Exhibit 1.

       It is therefore clear that Caputo’s professional conduct, as a political consultant and

advisor is primarily centered around the District of Columbia, which is the nation’s capitol and,

obviously, where The Trump White House and Capitol Hill are located. Thus, at a bare

minimum, it is clear that Defendant Caputo “transacts business in the District of Columbia,”

therefore satisfying the D.C. Long Arm Statute. It is also clear that Defendant Caputo does not

work for free. He therefore derives a substantial portion of his income from his services rendered

in the District of Columbia, again satisfying the D.C. Long Arm Statute.



                                                3
         Case 1:19-cv-01573-TJK Document 14 Filed 07/11/19 Page 7 of 15



       Importantly, Defendant Caputo does not merely conduct substantial business and services

in the District of Columbia – Plaintiff Corsi’s injuries are also directly related to these business

activities in this district. See Covey Run, 245 F. Supp. 3d at 17 (“When considering whether to

exercise personal jurisdiction pursuant to this section of the District's long-arm statute, "the

Court must answer two questions: whether the defendant has 'transacted business,' and whether

the plaintiff's injury arises from that business.") The defamatory conduct pled in the Complaint is

aimed at influencing the Mueller investigation and now prosecution. Comp. ¶ 23. It is alleged in

the Complaint that the reason for Defendant Caputo tortious conduct alleged herein is the

criminal indictment of his long time friend and mentor, Roger Stone (“Stone”) in Special

Counsel Robert Mueller’s Russian collusion investigation, whose indictment stemmed from his

actions as a political consultant and lobbyist to President Trump in Washington D.C. As pled in

the Complaint:

       Defendant Stone knew that he was going to be indicted, and therefore began this
       public relations campaign to smear, defame, intimidate and threaten Plaintiff
       Corsi, even before his actual indictment on January 25, 2019, in order to try to
       influence public opinion and Special Counsel Robert Mueller – by trying to
       attribute guilt to Plaintiff Corsi and not him - as well as to try to raise money for
       his legal defense. Comp. ¶ 21.

       By defaming Dr. Corsi and Mr. Klayman, Defendants Caputo and Stone - acting
       in concert as joint tortfeasors, are hoping to not only intimidate Dr. Corsi and his
       counsel Mr. Klayman to severely harm and damage their reputations, but also to
       coerce and threaten Dr. Corsi to testify falsely if subpoenaed to be called as a
       material witness in Stone’s ensuing criminal trial. The are also actively
       intimidating, coercing, and threatening Dr. Corsi’s legal counsel, Plaintiff
       Klayman, and thus destroying his reputation, standing and ability to practice law
       and conduct other professional and personal endeavors in this district in
       particular. They are also trying divert funds away from Dr. Corsi’s legal defense
       fund, while boosting Defendant Stone’s legal defense fund. Defendant Corsi’s
       legal defense fund is intended to pay legal fees and costs to Plaintiff Klayman for
       his services. Comp. ¶ 23.

       There is, therefore, more than a direct causal link between Defendant Caputo’s




                                                 4
         Case 1:19-cv-01573-TJK Document 14 Filed 07/11/19 Page 8 of 15



substantial and ongoing business in this judicial district as a political consultant and publicist,

and Plaintiff Corsi’s injuries as set forth in the Complaint. Thus, Plaintiff Corsi satisfy the D.C.

Long Arm Statute.

               2.      Due Process Clause

       In addition to complying with the D.C. Long Arm Statute, the exercise of personal

jurisdiction over Defendant Caputo in this district comports with all necessary due process

requirements. “Due process is satisfied if the defendant's 'minimum contacts' with the District are

such that subjecting it to suit would not offend traditional notions of fair play and substantial

justice. Id. at 18 (internal quotations and citations omitted). "Under the 'minimum contacts'

standard, courts must insure that 'the defendant's conduct and connection with the forum State

are such that he should reasonably anticipate being haled into court there.” Id.

       Importantly, the U.S. Supreme Court case of Keeton v. Hustler, Inc., 465 U.S. 770

(1984), the plaintiff was a resident of New York, who brought a defamation case in New

Hampshire against the defendant magazine, which was an Ohio corporation. Id. at 772. The only

connection that the defendant had to New Hampshire was that the magazine had circulation in

New Hampshire. Id. The U.S. Supreme Court held that the publisher of a national magazine was

subject to jurisdiction in every location in which it was circulated, even if “the bulk of the harm

done to petitioner occurred outside [the forum].” Id. at 780. In addition, in Keeton, the only

connection necessary that the publisher had to the forum state was the circulation and sale of the

publication. It is indisputable that the defamatory statements were published in this judicial

district. Comp. ¶ 30, thereby affording the Court personal jurisdiction in this case.

       Furthermore, here, the Court has grounds to exercise both general and specific

jurisdiction over Defendant Caputo. As set forth above, Defendant Caputo’s profession as a




                                                 5
         Case 1:19-cv-01573-TJK Document 14 Filed 07/11/19 Page 9 of 15



political consultant and publicist in Washington D.C. grant him the requisite “continuous and

systematic” contacts with this judicial district for general personal jurisdiction. See Hourani v.

PsyberSolutions LLC, 164 F. Supp. 3d 128, 136 (D.D.C. 2016). Indeed, Defendant Caputo

founded Rainmaker Interactive, a PR firm for startups based ion Washington D.C. Exhibit 1.

Defendant Caputo even served as an official on President Trump’s Presidential campaign team,

which against, was in part centered in Washington D.C. The mere fact that Defendant Caputo

asserts that he was based in New York at the time, if true, still does not change the fact that his

services rendered were targeted at Washington D.C. where The White House and his other

personal and business endeavors are located and substantially carried out.. The very nature of his

profession requires that his “principal place of business” be in the District of Columbia, which is

the nation’s capitol and where his clients would necessarily be located.

       In the unlikely event that this Court finds no general jurisdiction, it is still abundantly

clear that specific jurisdiction exists. A court has specific jurisdiction if (1) the defendant has

“purposefully established minimum contacts” with the forum by “purposefully direct[ing]” his

activities there and (2) the plaintiff’s claims “arise out of or relate to” those activities. Burger

King Corp. v. Rudzewicz, 471 U.S. 462 (1985). As set forth above, Defendant Caputo’s tortious

conduct is “purposefully directed” at the District of Columbia, in an effort to tamper with and

interfere with Special Counsel Mueller’s Russian collusion investigation and his indictment in

the U.S. District Court for the District of Columbia. See Comp. ¶ 21, 23. Plaintiff Corsi’s injuries

– i.e. being defamed, threatened, and discredited – all arise directly and proximately from

Defendant Caputo’s attempts to illegally influence Special Counsel Mueller’s investigation and

his criminal indictment.

///




                                                 6
        Case 1:19-cv-01573-TJK Document 14 Filed 07/11/19 Page 10 of 15



       C.      Defendant Caputo’s Motion to Dismiss Under Rule 12(b)(6) Must Be Denied

               1.      Legal Standard

       Fed. R. Civ. P. 8(a)(2) states that a pleading need only include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” When reviewing a Fed. R.

Civ. P. 12(b)(6) motion to dismiss, the court must “accept the complaint's allegations as true and

draw all reasonable inferences in favor of the non-moving party.” Gordon v. United States

Capitol Police, 778 F.3d 158, 163-164 (D.C. Cir. 2015).

       A complaint “does not require detailed factual allegations.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (U.S. 2009) (internal quotations omitted). To survive a motion to dismiss, a complaint

need only “contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Id. (internal quotations omitted). As such, a motion to dismiss at this stage

must be decided solely on what Plaintiffs have plead in their complaint, taken as true, and not

upon any factual “contradictions” that Defendants have attempted to insert. Involving such

weighing of fact would take the standards of pleading to new heights not contemplated before by

any Court.

       When deciding on a motion to dismiss a claim for defamation, the Court “must assume,

as the complaint alleges, the falsity of any express or implied factual statements made in the

article.” Weyrich v. New Republic, Inc., 235 F.3d 617, 623 (D.C. Cir. 2001). It must also assume

that the defamatory statements were made “with knowledge of their falsity or reckless disregard

for their truth.” Id. In situations where resolution is necessarily fact intensive, like defamation,

the U.S. Supreme Court has held that “[m]aintenance of the jury as a fact-finding body is of such

importance and occupies so firm a place in our history and jurisprudence that any seeming

curtailment of the right to a jury trial should be scrutinized with the utmost care.” Dimick v.




                                                 7
        Case 1:19-cv-01573-TJK Document 14 Filed 07/11/19 Page 11 of 15



Schiedt, 293 U.S. 474, 486 (U.S. 1935). As such, it is crucial and required that Plaintiffs be

afforded the opportunity to conduct discovery and present its findings to the proper fact-finding

body—the jury. In fact, courts have held that even in a summary judgment motion for

defamation, taking the matter out of the jury’s hands is almost always inappropriate, except in

those rare cases where the circumstances surrounding the allegedly defamatory communication

are completely undisputed. See, e.g., Shaw v. R.J. Reynolds Tobacco Co., 818 F. Supp. 1539,

1541 (M.D. Fla. 1993), aff’d, 15 F.3d 1097 (11th Cir. 1994); Abraham v. Baldwin, 42 So. 591,

592 (Fla. 1906); Glynn v. City of Kissimmee, 393 So. 2d 774. 776 (Fla. 5th DCA 1980). This

principle applies even stronger here, where Defendant Stone has not put forth any evidence on

his behalf and where a simple Rule 12(b)(6) motion is at bar. Plaintiffs must, at a minimum, be

permitted to conduct discovery.

               2.      Plaintiff Corsi is Not a Public Figure

       Defendant Caputo briefly asserts, without much support, that Plaintiff Corsi is a “public

figure.” He does not specify whether he believes Plaintiff Corsi is a general purpose public figure

or a limited purpose public figure. In any event, he is neither.

       It is clear that Plaintiff Corsi is not a general purpose public figure. In order to qualify

under this standard, “[a]n individual may have attained a position of such persuasive power and

influence," id., and of "such pervasive fame or notoriety, that he has become a public figure in all

situations. This test is a strict one. The Court stated flatly that (a)bsent clear evidence of general

fame or notoriety in the community, and pervasive involvement in the affairs of society, an

individual should not be deemed a public personality for all aspects of his life." Waldbaum v.

Fairchild Publ'ns, 201 U.S. App. D.C. 301, 627 F.2d 1287, 1292 (1980) (internal quotations and

citations omitted). It is clear from this incredibly high standard that Plaintiff Corsi is not a




                                                  8
        Case 1:19-cv-01573-TJK Document 14 Filed 07/11/19 Page 12 of 15



general purpose public figure.

        A limited-purpose public figure is “an individual (who) voluntarily injects himself or is

drawn    into   a   particular public controversy       and   therefore   becomes   a public figure for

a limited range of issues." Waldbaum v. Fairchild Publ'ns, 627 F.2d 1287, 1292 (1980) (internal

citation and quotation omitted). “The relevant examination turns on ‘the nature and extent of an

individual's participation in the particular controversy giving rise to the defamation.’” Id. The

Waldbaum Court set forth three elements to determine whether a person is a limited public

figure: (1) the existence of a public controversy, (2) whether a reasonable person would have

concluded that this individual would play or was seeking to play a major role in determining the

outcome of the controversy and (3) whether the alleged defamation related to that controversy.

Id. at 1298. If the Court determines that the Plaintiff is a limited purpose public figure, the

Plaintiff must show that the Defendant acted with actual malice in order to sustain a cause of

action for defamation. Here, not only is Plaintiff Corsi not a limited public figure, even if this

Court finds that he is, Plaintiff Corsi has pled and can show Defendant Caputo’s actual malice.

        Here, Plaintiff Corsi never voluntarily injected himself into the purported “public

controversy.” His involvement was not by choice, but instead forced by Defendants and

Special Counsel Mueller and his staff, who named him as a witness on Defendant Stone’s

indictment. Plaintiff Corsi was then forced to make public statements in order to protect his

own reputation as an investigative journalist. Put another way, Plaintiff Corsi never sought out

any of the media attention, but was involuntarily brought into the controversy and forced to

defend himself. At a minimum, it is clear that Defendant Caputo’s statements that Plaintiff

Corsi “believes the most wild conspiracies in the world…They end at the freak show tent,”

Comp. ¶ 31, has nothing to do with the purported public controversy, and is nothing more than




                                                    9
        Case 1:19-cv-01573-TJK Document 14 Filed 07/11/19 Page 13 of 15



a personal attack on Plaintiff Corsi.

       Furthermore, even if this Court finds that Plaintiff Corsi is a limited-public figure with

regards to the rest of Defendant Caputo’s false and malicious statements, it is clear that

Defendant Caputo acted with malice. “[A] public-official or public-figure plaintiff must

demonstrate that a publisher either actually knew that a published statement was false, or

recklessly disregarded whether it might be false.” Kahl v. Bureau of Nat'l Affairs, Inc., 856

F.3d 106, 112 (D.C. Cir. 2017). From the very outset, it is clear that Plaintiff Corsi specifically

pled that each of the false and defamatory statements were made by Defendant Caputo with

malice and actual knowledge of their falsity. At this point in the case, these allegations are

more than sufficient for this case to proceed to discovery.

               3.      Plaintiff Corsi Properly Pled Claims for Defamation and Defamation
                       by Implication

       Under District of Columbia law, a valid defamation claim must plead only four elements:

       [T]he defendant made a false and defamatory statement concerning the plaintiff";
       (2) the defendant published the statement without privilege to a third party; (3) the
       defendant's fault in publishing the statement amounted to at least negligence; and
       (4) either the statement was actionable as a matter of law irrespective of special
       harm, or its publication caused the plaintiff special harm.

Devincci Salah Hourani v. Mirtchev, 796 F.3d 1, 16 (D.C Cir 2015) (internal quotations

omitted).

       Defendant Caputo asserts that the false, malicious, and defamatory statement pled in

Comp. ¶ 31, that “[T]he Mueller team finds themselves at the end of the hallway … and they’re

staring at Jerry Corsi, who believes the most wild conspiracies in the world… and they end at the

freak show tent” is non-actionable rhetorical hyperbole. This is false. First and foremost, the

statement that Plaintiff Corsi “believes the most wild conspiracies in the world” is a factual

assertion. Either Plaintiff Corsi does believe wild conspiracies or he does not. This is objectively



                                                10
        Case 1:19-cv-01573-TJK Document 14 Filed 07/11/19 Page 14 of 15



verifiable. Indeed, one who does believe wild conspiracies is clearly unreliable as a source for

information, which is exactly the message that Defendant Caputo and Defendant Stone are trying

to convey to the public at large. This clearly harms Plaintiff Corsi’ reputation as an investigative

journalist and is clearly defamatory. Furthermore, Defendant Caputo falsely asserts that his

reference to Plaintiff Corsi being in a “freak show” is not defamatory because no listener would

reasonably believe that Plaintiff Corsi was actually in a “freak show,” if those even exist

anymore. However, this misses the point. Defendant Caputo’s statement clearly creates the

implication that Plaintiff Corsi is a “freak” who cannot be trusted or relied upon, thereby

harming his reputation. This is defamatory.

       Defendant Caputo next asserts that the false, malicious, and defamatory statement pled in

paragraph 32, “[H]e could be the luckiest man in the world. I think he should buy a lottery ticket

or ten. I’m surprised. I also believe that it indicates that Corsi gave them information that they

were looking for, probably on Roger Stone. We’ll probably see him brought in as a witness in

Roger Stone’s trial” is not actionable as a statement of opinion. However, statements that are

purported to be “opinion” may be nonetheless actionable as long as they have “an explicit or

implicit factual foundation and is therefore objectively verifiable.” Guilford Transp. Indus. v.

Wilner, 760 A.2d 580, 597 (D.C. 2000) (internal quotation omitted). Here, the portion of the

statement alleged to be defamatory – that Plaintiff Corsi gave information to Mueller – is clearly

objectively verifiable and factual. Either he did, or he did not.      Lastly, it is clear that these

statements are highly defamatory, given Plaintiff Corsi’s profession. They falsely accuse

Plaintiff Corsi of working with Special Counsel Mueller, which is a verifiable statement of fact,

Plaintiff Corsi generates his work and financial well-being. Its clear that in these highly polarized

times, a supporter of President Trump would not contribute financially to a person accused




                                                 11
        Case 1:19-cv-01573-TJK Document 14 Filed 07/11/19 Page 15 of 15



working with Mr. Mueller to try to take him down.

III.   CONCLUSION

       Based on the foregoing, Plaintiffs respectfully request that this Court deny Defendant

Caputo’s s Motion to Dismiss, as he has clearly pled more than sufficient facts in support of

causes of action and personal jurisdiction clear exists in the District of Columbia. Alternatively,

Plaintiff Corsi respectfully requests limited-scope discovery regarding the issue of personal

jurisdiction only to confirm the extent of Defendant Caputo’s ties to this judicial district.

       Plaintiff respectfully requests oral argument.

Dated: July 11, 2019                                          Respectfully Submitted,


                                                                 /s/ Larry Klayman
                                                              Larry Klayman, Esq.
                                                              KLAYMAN LAW GROUP, P.A.
                                                              D.C. Bar Number: 334581
                                                              2020 Pennsylvania Ave NW #800
                                                              Washington, DC, 20006
                                                              Telephone: (310)-595-0800
                                                              Email: leklayman@gmail.com

                                                              Counsel for Plaintiff


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

July 11, 2019


                                                        /s/ Larry Klayman
                                                        Larry Klayman, Esq.




                                                 12
